Final
This office action is in response to Applicant’s amendment filed on 7/29/22.
			       Response to Applicant’s arguments
Applicant’s arguments with respect to claims 1, 10 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
					  35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (U.S. Pub. No. 2014/0122777) in view of Peng et al. (U.S. Pub. No. 2013/0159797).

	With respect to claim 1, the OH et al. reference teaches a host device (see fig. 1, 14); and a memory device coupled with the host device (see fig. 1, 14 and 18), wherein the memory device is operable to: exchange data with the host device ([0060] - the controller 102 controls overall operations of the solid state storage device 100, and controls exchange of data between the host and the memory 104).
	The OH et al. reference does not teach determine, after exchanging data with the host device, a value of a parameter that indicates a health status associated with operability of the memory device; and transmit an indication of the value of the parameter to a device that is external to the memory device, wherein the host device is operable to alter a configuration of the system based at least in part on the health status associated with operability of the memory device.
	The Peng et al. reference teaches determine, after exchanging data with the host device, a value of a parameter that indicates a health status associated with operability of the memory device ([0006] - after the memory system is coupled with a host device, a first health status is output via an external electrical or mechanical interface of the memory system); and transmit an indication of the value of the parameter to a device that is external to the memory device ([0006] - after the memory system is coupled with a host device, a first health status is output via an external electrical or mechanical interface of the memory system), wherein the host device is operable to alter a configuration of the system based at least in part on the health status associated with operability of the memory device ([0007] - the first health status indicates that the host device is allowed to perform data operations, including programming operations, with respect to the memory system, and also after a second predefined limit is reached with respect to the one or more health metrics, the memory system is converted or the configuration of the system is changed to read only mode after the memory system is decoupled from the host device or the host device remains idle for more than a predefined time duration).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references OH et al. and Peng et al. to incorporate the limitations of determine, after exchanging data with the host device, a value of a parameter that indicates a health status associated with operability of the memory device; and transmit an indication of the value of the parameter to a device that is external to the memory device, wherein the host device is operable to alter a configuration of the system based at least in part on the health status associated with operability of the memory device into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the OH et al. and Peng et al. references for improved data retention ([0041] - Peng et al.).
With respect to claim 2, the OH et al. reference teaches wherein the host device is operable to: deactivate the memory device based at least in part on the value of the parameter ([0053] - the interface controller 110 performs overall controls on the memory-control interface 101, the host interface 102, and the radio interface 103. For example, the interface controller 110 receives inputs of signals transmitted by the memory-control interface 101, the host interface 102, or the radio interface 103, and determines which one of the memory-control interface 101, the host interface 102, and the radio interface 103 should receive each of signals transmitted by the interface controller 110 in response to the received signals, wherein, the signals include commands for instructions of the kinds of hardware controls that the memory controller 202 should perform).
With respect to claim 3, the OH et al. reference teaches further comprising: a second memory device, wherein based at least in part on the value of the parameter, the host device is operable to discontinue communications with the memory device while maintaining communications with the second memory device ([0015] - an interface controller to perform an interface control including a transmission of an indication signal through the first interface to the first information processing device after the communications through the second interface with the second information processing device are established) and ([0025]).
With respect to claim 4, the OH et al. reference teaches a second memory device, wherein based at least in part on the value of the parameter, the host device is operable to: read data from the memory device; and write the data to the second memory device ([0066] - the command 7 causes the host device to select the SD card that the host device will read data from or that the host device will write data into).
With respect to claim 5, the OH et al. reference teaches a second memory device, wherein based at least in part on the value of the parameter, the host device is operable to initiate communications with the second memory device ([0066] - the command 7 causes the host device to select the SD card that the host device will read data from or that the host device will write data into).
With respect to claim 7, the OH et al. reference teaches wherein: the host device is operable to transmit, in response to the indication of the value of the parameter, an indication of an adjustment for a second parameter for the memory device ([0066] - the command 7 causes the host device to select the SD card that the host device will read data from or that the host device will write data into. Further, the commands 9 and 10 cause the host device to read the content of the card specific data (CSD) register and that of the card identification (CID) register respectively before the host device selects the SD card, and  the command 13 causes the host device to read the content of the status register irrespective of whether the host device has or has not selected the SD card); and the memory device is operable to: adjust a value of the second parameter based at least in part on the indication of the adjustment; and operate based at least in part on the adjusted value of the second parameter ([0066] - Further, the commands 9 and 10 cause the host device to read the content of the card specific data (CSD) register and that of the card identification (CID) register respectively before the host device selects the SD card, and  the command 13 causes the host device to read the content of the status register irrespective of whether the host device has or has not selected the SD card, wherein, the host device generates each command by storing the RCA of a desired SD card in the RCA field).
With respect to claim 8, the OH et al. reference teaches wherein the device is the host device (see fig. 1) and ([0066] - the command 7 causes the host device to select the SD card that the host device will read data from or that the host device will write data into) and (see fig. 3, 300-1 and 300-2).
With respect to claim 9, the OH et al. reference teaches wherein the parameter comprises a voltage at the memory device, a status of a phase-locked loop (PLL) within the memory device, a temperature of the memory device, a status of a fuse within the memory device, a count of error correction procedures performed by the memory device, or an operability status of the memory device ([0055]) and ([0066]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over OH et al. (U.S. Pub. No. 2014/0122777) in view of Peng et al. (U.S. Pub. No. 2013/0159797) and further in view of  (EP 0636976A1 – Klapproth).

With respect to claim 6, all of the limitations of claim 1 have been addressed.
The OH et al. reference does not teach wherein: the memory device comprises a Joint Test Action Group (JTAG) interface and is operable to transmit the value of the parameter to the device via the JTAG interface; and the device comprises a controller coupled with the memory device via the JTAG interface and coupled with the host device via a second interface, wherein the controller is operable to: receive the indication of the value of the parameter via the JTAG interface; and transmit, in response to receiving the indication, a second indication of the value of the parameter to the host device via the second interface.
The Klapproth reference teaches wherein: the memory device comprises a Joint Test Action Group (JTAG) interface and is operable to transmit the value of the parameter to the device via the JTAG interface (pages 4 – 5 – the data exchange between the monitor program that runs on the target system, and the host computer is performed through memory locations that are accessible through the JTAG DMA, and associated input and output buffers); and the device comprises a controller coupled with the memory device via the JTAG interface and coupled with the host device via a second interface (page 4, line 43 – page 5, line 2), wherein the controller is operable to: receive the indication of the value of the parameter via the JTAG interface (pages 4, line 42 – page 5, line 2 – the host system can request a debug break through the JTAG DMA_CONTROL_STATUS REGISTER, thus, forcing the processor to enter the monitor program. Further, the data exchange between the monitor program that runs on the target system, and the host computer is performed through memory locations that are accessible through the JTAG DMA, and associated input and output buffers); and transmit, in response to receiving the indication, a second indication of the value of the parameter to the host device via the second interface (pages 4, line 42 – page 5, line 2 – the host system can request a debug break through the JTAG DMA_CONTROL_STATUS REGISTER, thus, forcing the processor to enter the monitor program. Further, the data exchange between the monitor program that runs on the target system, and the host computer is performed through memory locations that are accessible through the JTAG DMA, and associated input and output buffers).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references OH et al. and Klapproth to incorporate the limitations of  wherein: the memory device comprises a Joint Test Action Group (JTAG) interface and is operable to transmit the value of the parameter to the device via the JTAG interface; and the device comprises a controller coupled with the memory device via the JTAG interface and coupled with the host device via a second interface, wherein the controller is operable to: receive the indication of the value of the parameter via the JTAG interface; and transmit, in response to receiving the indication, a second indication of the value of the parameter to the host device via the second interface into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the OH et al. and Klapproth references for improved functionality (page 2 – Klapproth).
	Claims 10, 12-14, 16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Murin et al. (U.S. Pub. No. 2007/0106834) in view of Peng et al. (U.S. Pub. No. 2013/0159797).
With respect to claim 10, the Murin et al. reference teaches receiving, from a memory device, an indication of a value of a parameter for the memory device ([0016] - host devices need to use both indications. For example, while the "Cache Ready/Busy" indication is used to trigger next data transfer in a series, the "True Ready/Busy" indication is used to indicate whether the current operation running in the flash memory device has finished, the memory array is free, and a different operation may be started).
The Murin et al.  reference does not teach determining, based at least in part on the value of the parameter, a health status associated with operability of the memory device; and altering a configuration of a system that includes the memory device based at least in part on the health status associated with operability of the memory device.
	The Peng et al. reference teaches determining, based at least in part on the value of the parameter, a health status associated with operability of the memory device ([0006] - after the memory system is coupled with a host device, a first health status is output via an external electrical or mechanical interface of the memory system); and altering a configuration of a system that includes the memory device based at least in part on the health status associated with operability of the memory device ([0007] - the first health status indicates that the host device is allowed to perform data operations, including programming operations, with respect to the memory system, and also after a second predefined limit is reached with respect to the one or more health metrics, the memory system is converted or the configuration of the system is changed to read only mode after the memory system is decoupled from the host device or the host device remains idle for more than a predefined time duration).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al.  and Peng et al.  to incorporate the limitations of determining, based at least in part on the value of the parameter, a health status associated with operability of the memory device; and altering a configuration of a system that includes the memory device based at least in part on the health status associated with operability of the memory device into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al.  and Peng et al.  references for improved data retention ([0041] - Peng et al.).
With respect to claim 12, the Murin et al.  reference teaches  receiving, from the memory device, a signal configured to trigger a request for the value of the parameter ([0016] - host devices need to use both indications. For example, while the "Cache Ready/Busy" indication is used to trigger next data transfer in a series, the "True Ready/Busy" indication is used to indicate whether the current operation running in the flash memory device has finished, the memory array is free, and a different operation may be started); and transmitting the request for the value of the parameter in response to the signal, wherein the indication of the value of the parameter is received based at least in part on the request ([0016] - host devices need to use both indications. For example, while the "Cache Ready/Busy" indication is used to trigger next data transfer in a series, the "True Ready/Busy" indication is used to indicate whether the current operation running in the flash memory device has finished, the memory array is free, and a different operation may be started).
With respect to claim 13, the Murin et al.  reference teaches  wherein: the signal configured to trigger the request is received via an Error Detection Code (EDC) pin ([0024]); or the signal configured to trigger the request is received via an interrupt pin ([0040] - as an example for usage of such a "Ready/Busy" indication, the hardware signal may be an interrupt to the Host upon completion of an operation).
With respect to claim 14, all of the limitations of claim 10 have been addressed.
The Murin et al.  reference does not teach comparing the value of the parameter to a threshold, wherein determining the health status of the memory device is based at least in part on the comparing.
The Peng et al. reference teaches comparing the value of the parameter to a threshold, wherein determining the health status of the memory device is based at least in part on the comparing ([0036 - 0037]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al. and Peng et al.  to incorporate the limitations of comparing the value of the parameter to a threshold, wherein determining the health status of the memory device is based at least in part on the comparing into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al.  and Peng et al.  references for improved data retention ([0041] - Peng et al.).
With respect to claim 16, the Murin et al.  reference teaches  wherein: the parameter comprises an operability status of the memory device ([0011] - the hardware signal may generate an interrupt to the Host device upon completion of an operation, indicating that the flash memory device is ready for executing a new operation).
The Murin et al.  reference does not teach and determining the health status of the memory device comprises determining that the memory device is inoperable.
	The Peng et al.  reference teaches and determining the health status of the memory device comprises determining that the memory device is inoperable ([0007] - the first health status indicates that the host device is allowed to perform data operations, including programming operations, with respect to the memory system, and also after a second predefined limit is reached with respect to the one or more health metrics, the memory system is converted or the configuration of the system is changed to read only mode after the memory system is decoupled from the host device or the host device remains idle for more than a predefined time duration).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al.  and Peng et al.  to incorporate the limitations of  and determining the health status of the memory device comprises determining that the memory device is inoperable  into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al.  and Peng et al. references for improved data retention ([0041] - Peng et al.).
With respect to 21, all of the limitations of claim 10 have been addressed.
The  Murin et al. does not teach wherein: the parameter comprises a rate of error corrections performed by the memory device; and determining the health status of the memory device comprises determining that the rate of error corrections exceeds a threshold.
The Peng et al.  reference teaches wherein: the parameter comprises a rate of error corrections performed by the memory device ([0034] – for example, health metrics may include error rate or count, percentage of memory use, hot counts for number of times data for each logical address has been moved from a physical address to another physical address, average hot counts for all the memory cells, read disturb (read count within same physical block, etc.); and determining the condition of the memory device comprises determining that the rate of error corrections exceeds a threshold ([0034] – for example, health metrics may include error rate or count, percentage of memory use, hot counts for number of times data for each logical address has been moved from a physical address to another physical address, average hot counts for all the memory cells, read disturb (read count within same physical block, etc.).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al. and  Peng et al. and to incorporate the limitations of  wherein: the parameter comprises a rate of error corrections performed by the memory device; and determining the health status of the memory device comprises determining that the rate of error corrections exceeds a threshold into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al.  and Peng et al. references for improved data retention ([0041] - Peng et al.).
With respect to claim 22, the Murin et al.   reference teaches  wherein altering the configuration of the system comprises: discontinuing communications with the memory device ([0008] - data transfer between the Host device and the page buffer is controlled by the Host device's hardware and/or software modules, and so the start and finish of this data transfer is directly controlled by these modules).
With respect to claim 23, all of the limitations of claim 10 have been addressed.
The Murin et al. reference does not teach wherein altering the configuration of the system comprises: activating a second memory device included in the system.
The Peng et al. reference teaches wherein altering the configuration of the system comprises: activating a second memory device included in the system ([0027]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al. and Peng et al. to incorporate the limitations of wherein altering the configuration of the system comprises: activating a second memory device included in the system into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al.  and Peng et al. references for improved data retention ([0041] - Peng et al.).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murin et al. (U.S. Pub. No. 2007/0106834) in view of Peng et al. (U.S. Pub. No. 2013/0159797) and further in view of Espeseth et al. (U.S. Pub. No. 2018/0067890).
With respect to claim 11, all of the limitations of claim 10 have been addressed.
The Murin et al. reference does not teach transmitting requests for values of the parameter in accordance with a schedule, wherein the indication of the value of the parameter is received based at least in part on a request transmitted in accordance with the schedule.
	The Espeseth et al.  reference teaches  transmitting requests for values of the parameter in accordance with a schedule, wherein the indication of the value of the parameter is received based at least in part on a request transmitted in accordance with the schedule ([0024] - Host device 4 and/or storage device 6 may initialize a set of protocol parameters by assigning a memory address to a functionality of host device 4 or storage device 6. Further, host device 4 may initialize a set of one or more protocol parameters in response to receiving a power-on signal or in response to storage device 6 being connected to host device 4, such that, host device 4 may perform an enumeration sequence and may initialize the protocol parameters by assigning a BAR0 address to a PCI function of storage device 6).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al. and Espeseth et al. to incorporate the limitations of transmitting requests for values of the parameter in accordance with a schedule, wherein the indication of the value of the parameter is received based at least in part on a request transmitted in accordance with the schedule into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al. and Espeseth et al. references for improved data retention ([0041] - Peng et al.).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murin et al. (U.S. Pub. No. 2007/0106834) in view of Peng et al. (U.S. Pub. No. 2013/0159797) and further in view of  (EP 0636976A1 – Klapproth).

With respect to claim 15, all of the limitations of claim 10 have been addressed.
The Murin et al.  reference does not teach wherein: the indication is received via a Joint Test Action Group (JTAG) interface; or the indication is received via a data (DQ) bus.
The Klapproth reference teaches wherein: the indication is received via a Joint Test Action Group (JTAG) interface (pages 4, line 42 – page 5, line 2 – the host system can request a debug break through the JTAG DMA_CONTROL_STATUS REGISTER, thus, forcing the processor to enter the monitor program. Further, the data exchange between the monitor program that runs on the target system, and the host computer is performed through memory locations that are accessible through the JTAG DMA, and associated input and output buffers); or the indication is received via a data (DQ) bus (pages 4, line 42 – page 5, line 2 – the host system can request a debug break through the JTAG DMA_CONTROL_STATUS REGISTER, thus, forcing the processor to enter the monitor program. Further, the data exchange between the monitor program that runs on the target system, and the host computer is performed through memory locations that are accessible through the JTAG DMA, and associated input and output buffers).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al. and Klapproth to incorporate the limitations of  wherein: the indication is received via a Joint Test Action Group (JTAG) interface; or the indication is received via a data (DQ) bus into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al. and Klapproth references for improved functionality (page 2 – Klapproth).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Murin et al. (U.S. Pub. No. 2007/0106834) in view of Peng et al. (U.S. Pub. No. 2013/0159797) and further in view of LIU (U.S. Pub. No. 2016/0085612).
With respect to claim 17, all of the limitations of claim 10 have been addressed.
 The Murin et al. reference does not teach wherein: the parameter comprises a voltage internal to the memory device; and determining the health status of the memory device comprises determining that the voltage is outside of a range.
The LIU reference teaches wherein: the parameter comprises a voltage internal to the memory device ([0047]); and determining the health status of the memory device comprises determining that the voltage is outside of a range ([0048]) and ([0070]).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al. and LIU to incorporate the limitations of  wherein: the parameter comprises a voltage internal to the memory device; and determining the health status of the memory device comprises determining that the voltage is outside of a range into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al. and LIU  references for improved performance ([0043] - LIU et al.).
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over as being unpatentable over Murin et al. (U.S. Pub. No. 2007/0106834) in view of Peng et al. (U.S. Pub. No. 2013/0159797)  and further in view of  Walmsley (U.S. Pub. No. 2004/0243978).
With respect to 18, all of the limitations of claim 10 have been addressed.
The Murin et al. reference does not teach wherein: the parameter comprises a status of a phase lock loop (PLL) internal to the memory device; and determining the health status of the memory device comprises determining that the PLL is out of lock.
The Walmsley  reference teaches wherein: the parameter comprises a status of a phase lock loop (PLL) internal to the memory device ([2071] - the PLL will go out of lock whenever pll_reset goes high (the PLL reset is the only active high reset in the device) or if the configuration bits pll_rangea, pll_rangeb, pll_mult, pll_tune are changed); and determining the health status of the memory device comprises determining that the PLL is out of lock ([2071 - 2073] - the PLL will go out of lock whenever pll_reset goes high (the PLL reset is the only active high reset in the device) or if the configuration bits pll_rangea, pll_rangeb, pll_mult, pll_tune are changed. Further, once updated the PLL reset is released and the state machine waits approx 100 us for the PLL to regain lock before re-enabling the output clocks).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al.  and Walmsley to incorporate the limitations of  wherein: the parameter comprises a status of a phase lock loop (PLL) internal to the memory device; and determining the health status of the memory device comprises determining that the PLL is out of lock into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al.  and Walmsley references for improved speed ([0013] - Walmsley).
With respect to 20, all of the limitations of claim 10 have been addressed.
The Murin et al.  reference does not teach wherein: the parameter comprises a status of a fuse internal to the memory device; and determining the health status of the memory device comprises determining that the fuse is blown.
The Walmsley  reference teaches wherein: the parameter comprises a status of a fuse internal to the memory device ([6162] - the QA Chip determines whether or not the internal fuse has been blown by reading 32-bit word 0 of the information block of flash memory); and determining the condition of the memory device comprises determining that the fuse is blown ([6162] - the QA Chip determines whether or not the internal fuse has been blown by reading 32-bit word 0 of the information block of flash memory).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al.  and Walmsley to incorporate the limitations of  wherein: the parameter comprises a status of a fuse internal to the memory device; and determining the health status of the memory device comprises determining that the fuse is blown into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al. and Walmsley references for improved speed ([0013] - Walmsley).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Murin et al. (U.S. Pub. No. 2007/0106834) in view of Peng et al. (U.S. Pub. No. 2013/0159797) and further in view of  Achtenberg et al. (U.S. Pub. No. 2017/0345510).
With respect to 19, all of the limitations of claim 10 have been addressed.
The Murin et al.  reference does not teach wherein: the parameter comprises a temperature of the memory device; and determining the health status of the memory device comprises determining that the temperature is outside of a range.
The Achtenberg et al.  reference teaches wherein: the parameter comprises a temperature of the memory device ([0074] - for example, the first time data 652 may correspond to a chronological time, a count of memory accesses or write/erase cycles, a memory health metric, a count of power cycles, or some other indicator of time passage or memory usage. The first temperature data 654 may be received from a temperature sensor of the memory device 103, such as the temperature sensor 112 of FIG. 1); and determining the health status of the memory device comprises determining that the temperature is outside of a range ([0078] - constraining the group associated with data to be within a common time range and also within a common temperature range, an applicability of the memory access parameters associated with the group may be maintained. For example, a variation of data characteristics of the memory device 103 may remain relatively constrained such that the memory access parameters associated with the group may enable reliable reading and writing of data using the memory access parameters for the group).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references Murin et al. and Achtenberg et al. to incorporate the limitations of  wherein: the parameter comprises a temperature of the memory device; and determining the health status of the memory device comprises determining that the temperature is outside of a range into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the Murin et al. and Achtenberg et al.  references for reduced BER ([0025] - Achtenberg et al.).
	Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over LIU (U.S. Pub. No. 2016/0085612) in view of Peng et al. (U.S. Pub. No. 2013/0159797).

	With respect to claim 24, the LIU reference teaches determining a value of a parameter indicative of a health status of a memory device ([0040] - a single memory array, individual physical sections or units may be designated to be programmed according to different programming methods according to an indicated health state). 
	The LIU reference does not teach receiving a request for the value of the parameter; and transmitting, based at least in part on receiving the request, an indication of the value of the parameter to a device that is external to the memory device.
	The Peng et al.  reference teaches receiving a request for the value of the parameter ([0019] - the health monitor tracks hot counts or error correction rates of the storage system, wherein, the health monitor then communicates various health states based on such one or more health metrics via an electrical or mechanical indicator, such as an external LED (light emitting diode); and transmitting, based at least in part on receiving the request, an indication of the value of the parameter to a device that is external to the memory device ([0019 - 0020] - the health monitor tracks hot counts or error correction rates of the storage system, wherein, the health monitor then communicates various health states based on such one or more health metrics via an electrical or mechanical indicator, such as an external LED (light emitting diode). Further, the memory system includes one or more external indicator components, such as LED 122).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references LIU and Peng et al. to incorporate the limitations of receiving a request for the value of the parameter; and transmitting, based at least in part on receiving the request, an indication of the value of the parameter to a device that is external to the memory device into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the LIU and Peng et al. references for improved data retention ([0041] - Peng et al.).
	With respect to claim 25, all of the limitations of claim 24 have been addressed.
	The LIU et al. reference does not teach determining that the value of the parameter satisfies a threshold; and transmitting, to the device, a signal configured to trigger the request for the value of the parameter, wherein transmitting the signal is based at least in part on determining that the value of the parameter satisfies the threshold.
	The Peng et al.  reference teaches determining that the value of the parameter satisfies a threshold ([0036] - When the hot count value reaches a first threshold (6 for MLC and 600 for SLC) for each cell/block, the memory system transitions from the RW mode to the transition mode); and transmitting, to the device, a signal configured to trigger the request for the value of the parameter, wherein transmitting the signal is based at least in part on determining that the value of the parameter satisfies the threshold ([0036] - the host is notified via the LED blinking rapidly so as to indicate that the memory system is close to reaching its write limit and transitioning from a RW mode to a RO mode).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references LIU et al. and Peng et al. to incorporate the limitations of determining that the value of the parameter satisfies a threshold; and transmitting, to the device, a signal configured to trigger the request for the value of the parameter, wherein transmitting the signal is based at least in part on determining that the value of the parameter satisfies the threshold into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the LIU et al. and Peng et al. references for improved data retention ([0041] - Peng et al.).
	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over LIU (U.S. Pub. No. 2016/0085612) in view of Peng et al. (U.S. Pub. No. 2013/0159797) and further in view of  (EP 0636976A1 – Klapproth).

With respect to claim 26, all of the limitations of claim 24 have been addressed.
The LIU reference does not teach wherein: the memory device is coupled with the device via a Joint Test Action Group (JTAG) interface; and the memory device is coupled with a second device via a second interface, wherein the second device is a host device for the memory device.
The Klapproth reference teaches wherein: the memory device is coupled with the device via a Joint Test Action Group (JTAG) interface (pages 4, line 42 – page 5, line 2 – the host system can request a debug break through the JTAG DMA_CONTROL_STATUS REGISTER, thus, forcing the processor to enter the monitor program. Further, the data exchange between the monitor program that runs on the target system, and the host computer is performed through memory locations that are accessible through the JTAG DMA, and associated input and output buffers); and the memory device is coupled with a second device via a second interface, wherein the second device is a host device for the memory device (pages 4, line 42 – page 5, line 2 – the host system can request a debug break through the JTAG DMA_CONTROL_STATUS REGISTER, thus, forcing the processor to enter the monitor program. Further, the data exchange between the monitor program that runs on the target system, and the host computer is performed through memory locations that are accessible through the JTAG DMA, and associated input and output buffers).
Thus, it would have been obvious at a time prior to the effective filing date of Applicant’s claimed invention to have combined the references LIU and Klapproth to incorporate the limitations of  and the memory device is coupled with a second device via a second interface, wherein the second device is a host device for the memory device into the claimed invention.
One skilled in the art would have been motivated to by the proposed combination of the LIU and Klapproth references for improved functionality (page 2 – Klapproth).
   Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112                                                                                                                                                                                                        
   EA
11/10/22